Citation Nr: 0205927	
Decision Date: 06/06/02    Archive Date: 06/13/02	

DOCKET NO.  99-17 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher rating for scars of the chin and 
upper lip initially assigned a 0 percent evaluation, based on 
clear and unmistakable error (CUE) in an April 1977 rating 
decision.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
January 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which determined that a prior April 11, 
1977, rating decision was not clearly and unmistakably in 
error in assigning a noncompensable evaluation for the 
veteran's service-connected scars of the chin and upper lip.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appeal has been obtained.

2.  The April 1977 rating decision granting service 
connection for scars of the chin and upper lip and assigning 
a 0 percent (noncompensable) rating was not clearly and 
unmistakably erroneous; that decision was accurately 
supported by the evidence of record and the veteran did not 
appeal.


CONCLUSION OF LAW

There was no CUE in the April 1977 RO rating decision, which 
assigned a noncompensable evaluation for service-connected 
scars of the chin and upper lip; that decision is final.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5109A, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.105(a) (2001); 66 Fed. 
Reg. 45,620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which imposes on VA an 
obligation to inform the veteran of the evidence needed to 
substantiate and complete a claim as well as providing new 
notification provisions. 

Although the RO did not readjudicate this case after the VCAA 
enactment, it is the determination of the Board that there is 
no resulting prejudice to the veteran inasmuch as the issue 
before the Board is a claim that involves a prior rating 
action and such claim must be adjudicated based upon the 
facts in evidence before the RO at the time of the rating 
action in question.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).  

Factual Background.

The veteran alleges that there is clear and unmistakable 
error in the unappealed April 1977 rating decision 
establishing service connection for scars of the chin, upper 
lip and assigning a noncompensable evaluation for those 
scars.  It is argued, in effect, that his condition was more 
disabling than recognized by the RO.  Specifically, the 
veteran has asserted in his substantive appeal that his 
service-connected scarring has caused him to have speech-
related problems that were not addressed by the RO in it's 
April 1977 rating decision as well as problems with 
depression and anxiety.

The evidence of record at the time of the April 1977 rating 
decision consisted of the veteran's service medical records, 
which showed that in April 1974 the veteran was involved in a 
motor vehicle accident in which he suffered, in pertinent 
part, facial lacerations.  These lacerations were sutured by 
a plastic surgeon.  Subsequent service medical records are 
negative for any further reference to the veteran's facial 
scar exclusive of his January 1976 medical examination for 
service separation, which noted their presence only.

The veteran's post-service VA examination in January 1977 
noted no complaints by the veteran referable to his facial 
scarring.  On examination of the skin the examiner found 
general appearance to be normal with no unusual eruptions or 
discolorations.  The head, face, and neck were found to be 
symmetrical with no discolorations or tumors.  The examiner 
did note that on the face there were several well-healed 
scars on the chin and upper lip as a residual of a motor 
vehicle accident in service.  On a dental examination in 
January 1977 the veteran's upper lip scar was noted to be in 
the upper lip, midline and to be three-quarters of an inch in 
length.  The veteran's chin scar was described as a "W" 
shape scar, 3 inches in length.  Black and white photographs 
of the veteran's face taken on this examination revealed 
scarring on the upper lip and chin as described by the 
veteran's VA examiners.

Analysis.

The Board initially notes that the April 1977 RO decision was 
not appealed by the veteran and thus is final, unless the 
decision is shown to be based on CUE.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  Legal authority provides that where 
CUE is found in a prior rating decision, the prior decision 
will be reversed or revised and for the purposes of 
authorizing benefits the rating or other adjudicating 
decision which constitutes a reversal or revision of the 
prior decision the grounds of CUE has the same effect as, if 
the decision had been made on the date of the prior decision.  
38 U.S.C.A. § 5109; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and the determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In the present case the veteran has made no specific 
allegations that the correct facts as they were known at the 
time were not before the RO in April 1977.  The veteran 
contends that he suffers symptomatology as a result of his 
facial scars which was more disabling at the time than was 
evaluated by the RO.

The applicable rating criteria (i.e., Diagnostic Code 7800) 
for the skin in effect at the time of the 1977 RO decision 
are the same as that currently in effect.

Under Diagnostic Code 7800, a 0 percent rating is assigned 
for slight disfiguring scars of the head, face or neck; a 10 
percent rating is assigned for marked disfiguring scars of 
the face, head or neck; a 30 percent rating is assigned for 
severe disfiguring scars, especially if producing a marked 
and unsightly deformity of eyelids, or auricles; and a 50 
percent rating is assigned for complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  A note following the code 
provides that when in addition to tissue loss and 
cicatrization there is marked discoloration, color, contrast, 
or the like, the 50 percent rating may be increased to 80 
percent, a 30 percent rating to 50 percent, and a 10 percent 
rating to 30 percent; the most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted to Central Office rating with several unretouched 
photographs.  38 C.F.R. § 4.18, Diagnostic Code 7800.

At the time of the 1977 rating decision the medical evidence 
showed that the veteran's facial scars were well healed.  
There was no reference to any disfigurement related to the 
scarring.  The photographs of the veteran taken on his 
January 1977 VA examination showed well-healed scars on the 
upper lip and on the veteran's chin, which could reasonably 
be found to be only slightly disfiguring.  Significantly, the 
veteran has not argued that the level of disfigurement 
related to his service-connected scarring as found by the RO 
in April 1977 was incorrect.  Instead he contends that his 
scarring resulted in secondary conditions which were not 
addressed by the RO at that time.  The Board observes that 
secondary service connection for the claimed conditions were 
considered and denied by the RO in rating decisions dated in 
February 2000 and May 2001.

Here the veteran's mere dispute, to the extant that it exist, 
with how the RO weighed the evidence at the time of the April 
1977 rating decision does not meet the standard of CUE.  
There is nothing in the evidence at the time of the rating 
decision which would compel a conclusion to which reasonable 
minds could not differ, that the veteran's scars of the upper 
lip and chin were compensably disabling, under the diagnostic 
code cited by the RO or under any other applicable diagnostic 
code (i.e., 7803, 7804, 7805).  The file shows the RO 
properly considered the evidence when making the 1977 
decision.  There was no undebatable error of law that would 
have manifestly changed the outcome, and the Board finds no 
CUE in the 1977 RO determination.

ORDER

There was no CUE in the April 1977 decision which assigned a 
0 percent rating for service-connected scars of the chin and 
upper lip; the appeal is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

